Citation Nr: 0123314	
Decision Date: 09/25/01    Archive Date: 10/02/01

DOCKET NO.  94-21 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel

INTRODUCTION

The veteran had active military service from May 1983 to 
February 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  


FINDING OF FACT

The Board does not have jurisdiction over the issue of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability. 


CONCLUSION OF LAW

The claim of entitlement to a total rating for compensation 
purposes based upon individual unemployability is dismissed.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board remanded the issue of entitlement to a total rating 
for compensation purposes based upon individual 
unemployability in June 2000.  However, the Board did not 
have jurisdiction of the issue of entitlement to a total 
rating for compensation purposes based upon individual 
unemployability.  In response to the Board's remand dated in 
June 2000, the RO provided the veteran with VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, in June 2000, and informed the veteran of 
additional evidence needed in order to file a claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.  The veteran did not respond 
to this letter.  Accordingly, as the veteran has not filed a 
claim for a total rating for compensation purposes based upon 
individual unemployability, and as there has been no final 
adjudication of this issue, and therefore, no notice of 
disagreement or substantive appeal, the Board may not 
exercise jurisdiction over this matter.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).


ORDER

The claim for entitlement to a total rating for compensation 
purposes based upon individual unemployability is dismissed 
for lack of jurisdiction.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

